          Case 1:20-cv-08349-LJL Document 11 Filed 11/04/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street, 3rd Floor
                                                       New York, New York 10007

                                                    November 4, 2020

BY ECF

The Honorable Lewis J. Liman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Ryan Goodman v. U.S. Dep’t of Defense,
               No. 20-cv-8349 (LJL)

Dear Judge Liman:

       This Office represents the United States Department of Defense (“Defendant” or
“Agency”) in connection with the above-referenced action brought pursuant to the Freedom of
Information Act (“FOIA”). During the initial pretrial conference, held earlier today, Your Honor
requested that this Office inform the Court, on or before November 13, 2020, whether the
Agency will grant Plaintiff’s request for a fee waiver pursuant to 5 U.S.C. § 522(a)(4)(A)(iii) and
32 C.F.R. § 286.12(1). I write respectfully to inform the Court that the Agency has agreed to
waive Plaintiff’s fees.

       I thank the Court for its attention to this matter.


                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney
                                                     Southern District of New York

                                                     By: /s/ Ilan Stein
                                                     ILAN STEIN
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2525
                                                     E-mail: ilan.stein@usdoj.gov
